OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                        AUSTIN
          mw SArst quertlan sbmrsdbe anwered in tha ckfmmfb-
i&vu, for the iv1mving   ma8mIvt

          m&rrmlEnf;lAmevvvrv-eoll~t~        wo2msdvr8ppvlnt-
od by the bv#aw'4Ollocto~,     xwvertbelvro, vrmah dvpxt&av are
oppi5ors tskummvi?s of the 8omt7 rPada *v Buts, vbom vvm=
~Unlqatd          @utePfeea    earnedby th4As+~e~~~~~~s
       . AMlc1e aElPi,avvr WT. statf!   vf Parr
sueb a deputy is not dWT#ent    fromrbat it vvuld bv it him
appoix&mentV~    madebiWvtl~b7     tie Ckm&mlonerv~    Court 6i
t&o county r&ber than by th0 Avvvvsvr-COllvvtvr.

          It ie Dlrrgatha duty ot amb vftiaer emplcylag a
de@lty to pay anlab d8puty but of tireottwont roes of dtLcs
$be.ollount t8 vhiab hs ie entAtS&  Mba   the pco*idenv vi
the appl&Mb1r 6fatutes* 3vr. cir* stat., Art. 258811. If is
furthor pervaded in the Istiicrlejuet o&ted *If the aurrtmt
fvea of iswh kW%ve oallvotvd In amy yem be mwe than the
anmantntmded   ta psy the smouate above opeclfled e~wgl vball
be domed esoess fvev, ani? shall be dlvpovvd of 1x1 the BBDII@
herainnfter proridod .*
           The 0~0~s    iatq.wm of the tegialoture  tca6 to pro-
tidv a FSMNM far prying anob deputies, atad f"?mtbvr to prvv%de
that vu& de&aat7 or depltfw rsfe mtitled to leak Pox' p*g"aftaf
to  the fees oS off%ae collsoteil by their superior  during the
flsoal  year.  mlis, we  think, is 0  clear ia@ioat?ion  of the
rPtatut%.
         Honorable Ben Je iWin - FWge 4




                    Whether the deput7*s ealaq 1% peiQ~amntbl7
         RJJ it aecruee~ or .iO'doSormtd until the end of the f%-
         cm1 year, awerthelses,   if there am fees of oPf'&ce
         Croashich payngmtaan be Wse, MO ols;Lmic a just
         om against SUJ% Pew, aad should be roaognS,xod    and
         pdd therafrcm.

                   mctudaent0 0P on ofrice may corn and ge, but
         the offlae rUnctions so leng as there is an iBe\oribent.

                    There 1s no reason utiy the deputiee* salaries
         ebtmld not bo paAd POP U&r     samloes duly perporrmd out
         of Seas of offlc~ovbleh you my JWO QB bopl, merely be-
         aau0e ~uub foes hrre be4n oolle0t+3d r?Jr*3  suicoessor in
         oifiatl to one WbO e!mployQd lauQbdaprtp.




                   Xfmr aaeond que&dan 1iJ~~Ioe Snoul~ be onerered
         in the afZimatire, teisauss, olsarly, &&~defaultkug   ofil-
         car to the extent *at he had fuudu in his paseesaion orail-
         able &O&&U have pa&d au& funds to the deputy or dequties.
         In ocher aerde, a fuithf'ul c2imbarge of h&e dutise requlrod




:- i..
-